DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tensioner mechanism securing” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, & 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,749,708 to Matson.
In regards to independent Claims 1 & 13, and with particular reference to Figures 1-14, Matson discloses:

(1)	A fan assembly (20) comprising: a housing (30, 42, 60) extending between an inlet end (34; Fig. 4) and an outlet end (32; Fig. 3); a fan (100) and a motor (108) disposed within the housing (Figs. 5-6); a first guard (50) located proximate the housing inlet end (Fig. 4); a second guard (50) located proximate the housing outlet end (Fig. 3); and a tensioner mechanism (62, 69) securing the first and the second guards to the housing by drawing a first end (63) of the housing towards a second end (42) of the housing (col. 5, line 44 – col. 6, line 12).

(13)	A fan assembly (20) comprising: a housing (30, 42, 60) extending between an inlet end (34; Fig. 4) and an outlet end (32; Fig. 3); a fan (100) and a motor (108) disposed within the housing (Figs. 5-6); a first guard (50) located proximate the housing inlet end (Fig. 4); and a second guard (50) located proximate the housing outlet end (Fig. 3); wherein the first and second guards each include a plurality of radial extensions (54-56; Figs. 13-14) extending into corresponding apertures (63, 65) defined within the housing (col. 5, lines 59-67).

In regards to Claim 2, the tensioner mechanism includes one or more tensioner bolts (69).
In regards to Claim 4, the tensioner mechanism is a draw latch (Figs. 13-14; col. 5, line 44 – col. 6, line 12).
In regards to Claim 5, the first and second guards each include one or more radial extensions
(54-56) extending into apertures defined within the housing (Figs. 13-14; col. 5, lines 59-67).
In regards to Claims 6-7 & 14-15, each of the radial extensions is configured as a wire loop/hook (as seen in Figs. 13-14, each of the radial extensions/wires 54-56 is configured as a portion of a rectangular loop/hook onto which the clips 60 grab).
In regards to Claims 8 & 16, each of the radial extensions is configured as a straight pin (as seen in Figs. 13-14, each of the radial extensions/wires 54-56 forms a straight pin forming a portion of a rectangular loops/hooks onto which the clips 60 grab).
In regards to Claims 9-11 & 17-19, there are four struts (82A, 82B, 90A, 90B) provided on the interior of the housing (Figs. 9-10).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,790,009 to Carbajal.
In regards to independent Claim 1, and with particular reference to Figures 1-6, Carbajal discloses:

(1)	A fan assembly (10; Fig. 4) comprising: a housing (12, 15) extending between an inlet end (i.e. left end) and an outlet end (i.e. right end); a fan (14) and a motor (13) disposed within the housing (Fig. 1); a first guard (18) located proximate the housing inlet end (Fig. 1); a second guard (17) located proximate the housing outlet end (Fig. 1); and a tensioner mechanism (Figs. 2 & 5-6) securing the first and the second guards to the housing by drawing a first end (36) of the housing towards a second end (40) of the housing (col. 2, line 66 – col. 3, line 35).

In regards to Claim 2, the tensioner mechanism includes one or more tensioner bolts (41).
In regards to Claim 3, the tensioner mechanism includes a spring (42).
In regards to Claim 4, the tensioner mechanism is a draw latch (Figs. 2 & 5-6; col. 2, line 66 – col. 3, line 35).

Allowable Subject Matter
Claims 12 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC